Defendant's driver testified that when he was about in the middle of the street the man on the bicycle "cut right in in front of me." The traffic officer testified in describing the intersecting traffic:
"When I looked back again there was a man on a bicycle right in there where those manholes are just ahead of a car [being the car traveling to the left of defendant's truck] * * * and directly in front of the bicycle was this truck [defendant's]. The bicycle, if it had kept on going, would have hit the truck about midway or *Page 337 
a little behind the cab. * * * This man had passed this car, * * * swung in to get ahead of the truck, and ran parallel with the truck; and just after they got by me * * * he cut in front of the truck, and I should say it was about two feet in front of him. * * * The truck hit him and knocked him down."
I find no contradiction of this evidence. The bicycle and truck were not traveling at right angles. The truck was going to the north of west. The bicycle came from the south. Because of the truck it turned to the northwest at an angle of about 45 degrees. Decedent necessarily knew of the presence of the truck and he could have avoided the injury by traveling straight ahead with the truck. He was not then in any danger. He could have safely stopped. I think decedent was guilty of contributory negligence as a matter of law in attempting under the circumstances to pass in front of the moving truck. The presumption that a decedent has exercised due care is without application where the actual facts are disclosed.